                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


LAKISHA NASH,

                    Plaintiff,
                                                    Case No. 19-cv-1004-pp
      v.

DUNGARVIN WISCONSIN LLC,

                    Defendant.


 ORDER DENYING AS PREMATURE DEFENDANT’S MOTION TO DISMISS
 (DKT. NO. 6), GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
 PREPAYING FILING FEE (DKT NO. 3) AND ORDERING U.S. MARSHAL TO
                        SERVE DEFENDANT


      The plaintiff, representing herself, filed a complaint under the Americans

with Disabilities Act and Title VII of the Civil Rights Act. Dkt. No. 1. She also

asked the court to allow her to proceed without prepaying the filing fee. Dkt.

No. 3. Five months later, the defendant filed a motion to dismiss the complaint

for lack of service. Dkt. No. 6. Because the court had not screened the

complaint or authorized service, the court will deny as premature the

defendant’s motion to dismiss. The plaintiff, who is indigent, may proceed on

her complaint alleging that the defendant terminated her employment on the

basis of race, color and disability (bipolar disorder and heart disease). Id. at 4.

I.    Defendant’s Motion to Dismiss (Dkt. No. 6)

      The defendant asks the court to dismiss the complaint because the

plaintiff failed to serve the defendant within the ninety days allowed by Federal


                                         1

           Case 2:19-cv-01004-PP Filed 09/08/20 Page 1 of 6 Document 11
Rule of Civil Procedure 4(m). Under 28 U.S.C. §1915(e), a federal court must

review a complaint filed by a person who asks to proceed without prepaying the

filing fee, to make sure that the complaint is not frivolous or malicious, that it

states a claim for which a federal court may grant relief and that it doesn’t seek

monetary relief from a defendant who is immune from such relief. Once the

court reviews—or “screens”—an indigent plaintiff’s complaint and determines

that it may proceed, §1915(d) requires the court to issue and serve process.

Until the court screens the complaint and grants the motion to proceed without

prepaying the filing fee, it cannot issue and serve process. The plaintiff did not

neglect to serve the defendant, and the defendant’s motion for failure to serve is

premature.

II.   Motion for Leave to Proceed Without Prepaying the Filing Fee
      (Dkt. No. 3)

      “Under 28 U.S.C. § 1915(a), a district court may allow a litigant to

proceed ‘without prepayment of fees’ . . . .” Rosas v. Roman Catholic

Archdiocese of Chi., 748 F. App’x 64, 65 (7th Cir. 2019). At the time the

plaintiff filed the complaint, she was unemployed, unmarried and supporting

her twenty-one-year-old son. Dkt. No. 3. The plaintiff’s affidavit indicates that

she receives $833 each month in Social Security benefits. Id. at 2. She pays

$390 in rent and has other household expenses of $500. Id. In addition, she

has medical and transportation expenses totaling $65. Id. at 3. The court finds

that, at the time the plaintiff filed the complaint, she did not have the funds to

prepay the $350 filing fee and the $50 administrative fee.



                                         2

         Case 2:19-cv-01004-PP Filed 09/08/20 Page 2 of 6 Document 11
       This does not mean that the plaintiff does not owe the filing fee; the

Seventh Circuit has held that “every . . . person who proceeds [without

prepaying the filing fee]” is “liable for the full fees,” because “all [28 U.S.C.]

§ 1915(a) does for any litigant is excuse the pre-payment of fees.” Robbins v.

Switzer, 104 F.3d 895, 898 (7th Cir. 1997). The plaintiff must pay the $350

filing fee as she is able.

III.   Screening the Complaint

       In any case in which the court grants a plaintiff’s request to proceed

without prepaying the filing fee, the court “shall” dismiss the case “at any time”

if it determines that the case is frivolous or malicious, fails to state a claim

upon which relief may be granted or seeks monetary relief against a defendant

who is immune from such relief. 28 U.S.C. §1915(e)(2).

       In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

                                           3

         Case 2:19-cv-01004-PP Filed 09/08/20 Page 3 of 6 Document 11
inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      The plaintiff filed her complaint on the form for employment

discrimination provided by this district. Dkt. No. 1. She alleges that the

defendant violated Title VII of the Civil Rights Act and the Americans with

Disabilities Act of 1990 by terminating her employment based on her race,

color and disability (bipolar disorder and heart disease). Dkt. No. 1 at 3-4. The

plaintiff attached her notice of right to sue letter from the EEOC, which she

says she received on April 30, 2019 (it is dated April 13, 2019). Id. at 5. She

requests “compulsive and punitive damages in the amount of $300,000.” Id. at

6.

      The plaintiff filed the complaint within ninety days of receipt of the notice

of right to sue and has stated claims under Title VII and the ADA. The plaintiff

states a claim under Title VII, which prohibits an employer from discriminating

on the basis of “race, color, religion, sex or national origin.” Abrego v. Wilkie,

907 F.3d 1004, 1012 (7th Cir. 2018) (quoting 42 U.S.C. §2000e-2(a)). Similarly,

she has stated a claim under the ADA by alleging that she was terminated—an

adverse action—on the basis of her disability. 42 U.S.C. §12112(a). Although

the plaintiff will have to demonstrate that the defendant is a covered entity and

that she is a qualified person who could have performed her job with

reasonable accommodations, such information is not requested on the form

complaint. See Dkt. No. 1; see also Gogos v. AMS Mech. Sys., Inc., 737 F.3d

1170, 1172 (7th Cir. 2013).

                                          4

         Case 2:19-cv-01004-PP Filed 09/08/20 Page 4 of 6 Document 11
IV.      Conclusion

         The court DENIES as premature the defendant’s motion to dismiss. Dkt.
No. 6.

         The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

         The court ORDERS that the United States Marshal shall serve a copy of

the complaint and this order on the defendants under Fed. R. Civ. P. 4. The

court advises the plaintiff that Congress requires the U.S. Marshals Service to

charge for making or attempting service. 28 U.S.C. § 1921(a). The current fee

for waiver-of-service packages is $8.00 per item mailed. The full fee schedule is

provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3). Although Congress requires the

court to order service by the U.S. Marshals Service precisely because indigent

plaintiffs do not have the funds to pay filing fees, it has not made any provision

for these service fees to be waived by either the court or the U.S. Marshals

Service.

         The court ORDERS that the defendant must answer or otherwise

respond to the complaint within the time allowed by the Federal Rules of Civil

Procedure.

         The court ORDERS that plaintiff shall submit all correspondence and

pleadings to:

         United States District Court
         Office of the Clerk
         Eastern District of Wisconsin
         362 United States Courthouse
         517 E. Wisconsin Avenue
         Milwaukee, Wisconsin 53202


                                         5

           Case 2:19-cv-01004-PP Filed 09/08/20 Page 5 of 6 Document 11
DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the case.

      The plaintiff must communicate only with the defendant’s lawyer. The

parties may not begin discovery (asking each other for documents) until after

the defendant has answered or otherwise responded and the court has issued a

scheduling order. The plaintiff should keep a copy of every document she files

with the court. If the plaintiff’s address changes, she must notify the court

immediately; if she doesn’t, she may not receive important notices and

documents relating to her case. If the plaintiff does not file documents by the

deadlines the court sets, the court could dismiss her case for failure to

diligently prosecute it.

      Dated in Milwaukee, Wisconsin this 8th day of September, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         6

         Case 2:19-cv-01004-PP Filed 09/08/20 Page 6 of 6 Document 11
